     Case 2:21-cv-00933-BWA-DPC Document 145 Filed 08/26/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 SHERRY ANN WILEY                                                CIVIL ACTION

 VERSUS                                                          NO. 21-933

 THE DEPARTMENT OF ENERGY, et                                    SECTION M (2)
 al.


                                    ORDER & REASONS

       Before the Court is the motion of defendant Birmingham Police Department (“BPD”) to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).1 Plaintiff Sherry Ann Wiley opposes

the motion.2 Having considered the parties’ memoranda, the record, and the applicable law, the

Court issues this Order & Reasons granting the motion.

I.     BACKGROUND

       This case arises from Wiley’s claim that her business plan entitled “S.A. Wiley Sustainable

Fresh Farmed Fish Hatchery, LLC” was stolen from her.3 Wiley names as one of many defendants

the “Birmingham Police Department: and many of its employees are key participants: Chief,

Deputy Chiefs, Headquarters Officers, Lieutenants, Sergeants.        Internal Affairs, Captains,

Lieutenants, Sergeants, officers and personnel. East Lake Police Station, Captain, Lieutenants,

Officers and personnel.”4 Wiley seeks one hundred million dollars in damages from BPD.5 She

alleges BPD was part of the vast conspiracy to steal her business plan and that she “was ambushed




       1
         R. Doc. 121.
       2
         R. Doc. 127.
       3
         R. Doc. 1 at 3.
       4
         Id.
       5
         Id. at 18.
        Case 2:21-cv-00933-BWA-DPC Document 145 Filed 08/26/21 Page 2 of 6




by the Birmingham Police Officers and picked up while I was walking my service dog, Loki and

they sent 2 dogs to attack us.”6

          Although not named as separate defendants in her complaint, Wiley filed a motion for entry

of default against BPD Internal Affairs, BPD Administration, and BPD Administrative Offices,7

which this Court denied.8 While only BPD is named as a defendant in this case, the Court notes

that BPD would ultimately encompass these derivative entities.

II.       PENDING MOTION

          In its motion, BPD argues that it should be dismissed from the case as “[i]t is well settled

that a municipal police department in Louisiana is not a legal entity capable of suing, being sued,

or standing in judgment, and plaintiff cannot recover against this Defendant as a matter of law.”9

In opposition, Wiley does not respond to this argument. Instead, she further explains her alleged

injuries asserting that BPD, with others, initiated the conspiracy against her, and stating in part: “I

was falsely detained and kidnapped March 19, 2020, by the [BPD]. They knew exactly what they

were looking for and having access to my business information is what they and UAB Hospital

stole, and tried to leave me for dead or as a vegetable for the rest of my life.”10

III.      LAW & ANALYSIS

       A. Rule 12(b)(6) Standard

          The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-




          6
            Id. at 16.
          7
            R. Doc. 93 at 1-2.
          8
            R. Doc. 99 at 2.
          9
            R. Doc. 121-1 at 2.
          10
             R. Doc. 127 at 2.

                                                   2
     Case 2:21-cv-00933-BWA-DPC Document 145 Filed 08/26/21 Page 3 of 6




defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the elements

of a cause of action,” or “‘naked assertions’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557) (alteration omitted).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Plausibility does not equate to

probability, but rather “it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts

pleaded in the complaint “do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)) (alteration omitted).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court employs

the two-pronged approach utilized in Twombly. The court “can choose to begin by identifying



                                                  3
     Case 2:21-cv-00933-BWA-DPC Document 145 Filed 08/26/21 Page 4 of 6




pleadings that, because they are no more than conclusions [unsupported by factual allegations],

are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. However, “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. “[The] task, then, is to determine whether

the plaintiff has stated a legally cognizable claim that is plausible, not to evaluate the plaintiff’s

likelihood of success.” Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 385 (5th

Cir. 2017) (quoting Doe ex rel. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir.

2012)). Motions to dismiss are disfavored and rarely granted. Turner v. Pleasant, 663 F.3d 770,

775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir.

2009)).

          A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2008); see also Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th

Cir. 2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to the

allegations found in the complaint, but courts may also consider “documents incorporated into the

complaint by reference or integral to the claim, items subject to judicial notice, matters of public

record, orders, items appearing in the record of the case, and exhibits attached to the complaint

whose authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir.

2013) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).



                                                  4
     Case 2:21-cv-00933-BWA-DPC Document 145 Filed 08/26/21 Page 5 of 6




   B. Analysis

       If a party is neither an individual nor a corporation, Rule 17 of the Federal Rules of Civil

Procedure states that the “[c]apacity to sue or be sued is determined … by the law of the state

where the court is located.” Fed. R. Civ. P. 17(b)(3). “Under Louisiana law, ‘an entity must

qualify as a juridical person to have the capacity to be sued.’” Dantzler v. Pope, 2009 WL 959508,

at *1 (E.D. La. Apr. 3, 2009) (quoting Dejoie v. Medley, 945 So. 2d 968, 972 (La. App. 2006))

(footnote omitted). “A juridical person is an entity to which the law attributes personality, such as

a corporation or a partnership.” La. Civ. Code art. 24. “[I]n the absence of law providing that an

entity may sue or be sued, the entity lacks such capacity.” Dantzler, 2009 WL 959508, at *1.

       In Louisiana, police departments are not juridical persons so they cannot be sued. Abshire

v. Crump, 285 So. 3d 22, 27 (La. App. 2019) (“However, this court has noted that [the police

department] is not a legal person capable of being sued.”); Dugas v. City of Breaux Bridge Police

Dep’t, 757 So. 2d 741, 743 (La. App. 2000) (“[W]e find that the Police Department is not a

juridical entity which is separate and distinct from [the city.]”); Williams v. Houma Police Dep’t,

2020 WL 4808651, at *4 (E.D. La. July 14, 2020) (“For these reasons, federal courts have

consistently held that the city police departments in Louisiana lack juridical capacity.”); Whiticar

v. New Orleans City, 2019 WL 4982458, at *2 (E.D. La. Oct. 8, 2019) (“Under Louisiana law,

police departments are not juridical entities capable of suing or being sued.”); Harris v. Mamou

Police Dep’t, 2019 WL 4204325, at *2 (W.D. La. Sept. 3, 2019) (“As such, [the police department]

is an entity without the ‘legal capacity to be a … party to litigation.’”) (quoting Dugas, 757 So. 2d

at 744); Davis v. Hager, 2018 WL 3642007, at *2 (E.D. La. Aug. 1, 2018) (“[The police

department] is not a juridical person capable of being sued.”); Francois v. City of Gretna, 2015

WL 846698, at *2 (E.D. La. Feb. 25, 2015) (“It is settled law that the police departments … are



                                                 5
      Case 2:21-cv-00933-BWA-DPC Document 145 Filed 08/26/21 Page 6 of 6




not juridical entities, separate and distinct from the municipality itself, and therefore lack the

requisite legal capacity to sue or be sued.”); Winn v. New Orleans City¸ 919 F. Supp. 2d 743, 750

(E.D. La. 2013) (“The parties have cited and this Court has found no law that confers upon the

[police department] the authority to sue or be sued. In fact, courts in this District have consistently

found that the [police department] lacks juridical capacity.”). Wiley makes no effort to contradict

or distinguish this long line of authority. Because BPD is not capable of being sued, Wiley’s

claims against the department must be dismissed as a matter of law.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that the motion of defendant Birmingham Police Department to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) (R. Doc. 121) is GRANTED.

       IT IS FURTHER ORDERED that Wiley’s claims against the Birmingham Police

Department are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 26th day of August, 2021.


                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




                                                  6
